DETAILED ACTION
Examiner’s Statement for Reason for Allowance
 	Claims 1-30 are allowed.
 	The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Halley et al. (US 2019/0215602) did not have the amended claimed feature “a mounting flange positioned at the proximal end and configured to acoustically couple a driver to the inlet aperture; and a plurality of sound channels extending through the housing and acoustically coupling the inlet aperture to the outlet aperture, each sound channel having a bend area at an intermediate position along the sound channel, and a flare portion downstream of the bend area and extending from the bend area to the outlet aperture, wherein the flare portion extends along at least 80% of the depth of the housing,” as required by claim 1, and “a first mounting flange positioned at the proximal end and configured to acoustically couple a first driver to the first inlet aperture; a second mounting flange positioned at the proximal end and configured to acoustically couple a second driver to the second inlet aperture; a plurality of first sound channels extending through the housing and acoustically coupling the first inlet aperture to the first outlet aperture; and a plurality of second sound channels extending through the housing and acoustically coupling the second inlet aperture to the second outlet aperture, wherein each of the plurality of the first and second sound channels have a bend area at an intermediate position along the sound channel, and a-4-29671.8061.US01\157117293.1Application No.: 17/212,510Docket No.: 029671-8061.US01 Response to Office Action dated February 3, 2022flare portion downstream of the bend area and extending from the bend area to the outlet aperture, wherein the flare portion extends along at least 80% of the depth of the housing,” as required by claim 13, and “a mounting flange positioned at the proximal end and configured to acoustically couple a driver to the inlet aperture; and a plurality of sound channels extending through the housing and acoustically coupling the inlet aperture to the outlet aperture, each sound channel at least partially defining a sound path having an acoustic length, and each sound channel having a flare portion extending from the outlet aperture upstream toward the inlet aperture, wherein the flare portion extends along at least 57% of the acoustic length of each sound channel,” as required by claim 21 when combined with all the limitations of claims 1, 13 and 21 respectively. The Examiner has considered the Applicant's arguments to be persuasive and claims 1, 13 and 21 overcome the prior art of record.
 	Upon further search, the prior art of records teaches various waveguides, for example: Brawley, Jr. (US 7,278,513). However, the prior art of record fails to show “a mounting flange positioned at the proximal end and configured to acoustically couple a driver to the inlet aperture; and a plurality of sound channels extending through the housing and acoustically coupling the inlet aperture to the outlet aperture, each sound channel having a bend area at an intermediate position along the sound channel, and a flare portion downstream of the bend area and extending from the bend area to the outlet aperture, wherein the flare portion extends along at least 80% of the depth of the housing,” as required by claim 1, and “a first mounting flange positioned at the proximal end and configured to acoustically couple a first driver to the first inlet aperture; a second mounting flange positioned at the proximal end and configured to acoustically couple a second driver to the second inlet aperture; a plurality of first sound channels extending through the housing and acoustically coupling the first inlet aperture to the first outlet aperture; and a plurality of second sound channels extending through the housing and acoustically coupling the second inlet aperture to the second outlet aperture, wherein each of the plurality of the first and second sound channels have a bend area at an intermediate position along the sound channel, and a-4-29671.8061.US01\157117293.1Application No.: 17/212,510Docket No.: 029671-8061.US01 Response to Office Action dated February 3, 2022flare portion downstream of the bend area and extending from the bend area to the outlet aperture, wherein the flare portion extends along at least 80% of the depth of the housing,” as required by claim 13, and “a mounting flange positioned at the proximal end and configured to acoustically couple a driver to the inlet aperture; and a plurality of sound channels extending through the housing and acoustically coupling the inlet aperture to the outlet aperture, each sound channel at least partially defining a sound path having an acoustic length, and each sound channel having a flare portion extending from the outlet aperture upstream toward the inlet aperture, wherein the flare portion extends along at least 57% of the acoustic length of each sound channel,” as required by claim 21 when combined with all the limitations of claims 1, 13 and 21 respectively.

	Conclusion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651